                                  1
                                        KEVIN G. McCURDY (SBN 115083)
                                  2     McCURDY LAW FIRM LLP
                                        565 Middlefield Rd., Suite 100
                                  3     Menlo Park, CA 94025
                                        Telephone: (650) 618-3500
                                  4     Facsimile: (650) 618-3599
                                        E-mail: kevin.mccurdy@mccurdylawyers.com
                                  5
                                        Attorneys for Defendant
                                  6     LIBERTY MUTUAL INSURANCE COMPANY

                                  7                                   UNITED STATES DISTRICT COURT

                                  8                                  EASTERN DISTRICT OF CALIFORNIA

                                  9     TYRONE DOUTHERD, an individual,                      Case No.: 2:17-cv-02225-MCE-EF B

                                  10                   Plaintiff,                            JUDGMENT OF DISMISSAL

                                  11            v.
565 Middlefield Road, Suite 100
 McCURDY LAW FIRM LLP

    Menlo Park, CA 94025




                                  12    DORIS MARIE MONTESDEOCA, Estate of
                                        LUCILLE J. SMITH, deceased, UNITED
       (650) 618-3500




                                  13    PARCEL SERVICE, INC., LIBERTY MUTUAL
                                        INSURANC COMPANY, and DOES 1 through
                                  14    30, inclusive,

                                  15                   Defendants.

                                  16
                                               The Court granted defendant Liberty Mutual Insurance Company’s (“Liberty Mutual”)
                                  17
                                       Motion to Dismiss (ECF No. 39) and has dismissed Plaintiff’s claims regarding Liberty Mutual
                                  18
                                       without leave to amend. ECF No. 96. Therefore, it is hereby ORDERED, ADJUDGED AND
                                  19
                                       DECREED that judgment is entered in favor of defendant Liberty Mutual Insurance Company and
                                  20
                                       against plaintiff Tyrone Doutherd.
                                  21
                                               IT IS SO ORDERED.
                                  22
                                               Dated: June 10, 2019
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       66643                                          1
                                                                      [PROPOSED] JUDGMENT OF DISMISSAL
